FILED
                                                                                              MAR - 6 2009
                             UNITED STATES DISTRICT COURT                               NANCY MAYER WHITTINGTON CLfRK
                             FOR THE DISTRICT OF COLUMBIA                                     U.S. DISTRICT COURr'



Kareemah Bell-Boston,                          )
                                               )
               Plaintiff,                      )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No.    09 0438
Nativity/Selected Homeless Woman,              )
                                               )
                Defendant.                     )


                                   MEMORANDUM OPINION

        This matter comes before the Court on consideration of plaintiffs pro se complaint and

application to proceed in forma pauperis. The Court will grant the application, and dismiss the

complaint.

        The complaint alleges that the plaintiff suffered an assault by an unnamed homeless

woman and that the police took a report. (CompI. at 2.) Federal district courts have jurisdiction

in civil actions arising under the Constitution, laws or treaties of the United States, see 28 U.S.C.

§ 1331, and in civil actions in matters where the controversy exceeds $75,000 and is between

citizens of different states, see 28 U.S.C. § 1332(a). Here, however, the complaint does not

explicitly identify a basis for this Court's jurisdiction, identify a claim arising under the laws of

the United States, or otherwise provide sufficient information for the Court to discern a basis for

its jurisdiction. Accordingly, the Court will dismiss the complaint without prejudice for lack of

subject matter jurisdiction. An appropriate order accompanies this memorandum opinion.



Date:                                                  United States District Judge




                                                                                                                   3